Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2002/0152555 to Gallant et al.  U.S. Pat. No. 5,129,117 to Celestina et al.
Claim 1, Gallant discloses a patient support apparatus comprising a litter 25 comprising a patient support deck configured to support the patient, with said litter extending longitudinally along an axis between a first end and a second end, with said litter configured to move along a floor surface (fig. 1); a care station 24 coupled to said litter adjacent one of said first and second ends, with said care station comprising a docking frame (26,27,31,74) coupled to said litter and defining an angle between the rear of said docking frame and said axis, with said docking frame having a handle 74 arranged to pivot relative to said litter between a folded position orthogonal to the rear of said docking device for stowing said care station in a transport configuration and an upright obtuse position for accessing said care station in an operable configuration, with said orthogonal angle in said folded position less than said obtuse angle in said upright litter lift device.  Celestina discloses a lift device 13 coupled to said litter (col. 2 lines 33-38).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a lifting device as taught by Celestina yielding predictable results that provide raising and lowering the litter of Gallant.    
Claim 2, Gallant discloses the patient support apparatus wherein said docking frame (27,31) is substantially orthogonal to said litter in said upright position (fig 1).
Claim 7, Gallant discloses the patient support apparatus wherein docking frame defines a storage cavity configured to receive said utility module therein to selectively mount said utility module to said docking frame (fig. 2 & 4).
Claim 8, Gallant discloses the patient support apparatus wherein said care station comprises a handle 76 mounted to and extending laterally from said docking frame and configured to be grasped by the caregiver to move said litter.
Claim 9, Gallant discloses the patient support apparatus further comprising a lock mechanism 58 coupled to each of said docking frame and said litter and configured to selectively retain said docking frame in said upright position [0041].





Claim 11, Gallant, as modified, discloses the patient support apparatus wherein said patient support deck comprises a pair of opposing lateral sides between said first and second ends, with said side board further defined as a pair of side boards 20 with one of said side boards disposed along one of said lateral sides and the other one of said side boards disposed along the other one of said lateral sides and configured to retain the patient between said side boards on said patient support deck when both of said pair of side boards are in said first position (fig. 1).
Claim 12, Gallant, as modified, discloses the patient support apparatus wherein Celestina further includes a user interface coupled to one of said utility module for electronically controlling said litter lift device to raise and lower said patient support deck (col. 2 lines 33-38).



.   

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2002/0152555 to Gallant et al.  U.S. Pat. No. 5,129,117 to Celestina et al., and in further view of U.S. Pub. No. 20180021191 to Lambarth et al.
Claim 13, Gallant discloses the patient support apparatus, but is silent to a transportation mechanism.  Lambarth discloses a transportation mechanism 16 comprising a continuous track 18 and a track driving device propelling said continuous track to provide mobility to a litter 202 along the floor surface.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a track yielding predictable results that allow the support to climb stairs.  








14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2002/0152555 to Gallant et al.  U.S. Pat. No. 5,129,117 to Celestina et al., and further in view of U.S. Pub. No. 2003/0009825 to Gallant et al.
Claim 14, Gallant ‘555 discloses the patient support apparatus, but is silent to a base selectively coupled to and supporting said litter.  Gallant ‘825 discloses a base comprising a separate base lift device 400 [0054](fig. 9-14).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a base lift yielding predictable results that provide an additional care module.   

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/           Primary Examiner, Art Unit 3673